 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6
     JOSHUA LEE REDDING,
 7                                                           CASE NO. 2:18-cv-01536-BAT
                                 Plaintiff,
 8                                                           ORDER DENYING MOTION FOR
             v.
                                                             RECONSIDERATION
 9
     CORRECTIONAL OFFICER GRIFITH,
10                               Defendant.
11
            Before the Court is Plaintiff Joshua Lee Redding’s motion for reconsideration of the
12
     Court’s Order (Dkt. 73), in which the Court denied his motion to amend to add Snohomish
13
     County as a defendant and to seek sanctions for the alleged spoliation of evidence (which the
14
     Court denied on three prior occasions). Dkt. 78. The gist of Plaintiff’s present motion for
15
     reconsideration is that he should now be allowed to amend his complaint to name as a defendant,
16
     Harry Parker, “the Acting Deputy who was in charge of the Technology Department for the Jail
17
     who is responsible for all security camera’s [sic] at the Jail.” Plaintiff also seeks a court order “to
18
     obtain all discovery documents as well as all kites and grievances from 8/30/18- 11/3/18.” Id.
19
                                                DISCUSSION
20
            Under Local Rule 7(h)(1), motions for reconsideration are disfavored, and will ordinarily
21
     be denied unless there is a showing of (a) manifest error in the ruling, or (b) facts or legal
22
     authority which could not have been brought to the attention of the court earlier, through
23
     reasonable diligence. The term “manifest error” is “an error that is plain and indisputable, and


     ORDER DENYING MOTION FOR
     RECONSIDERATION - 1
 1   that amounts to a complete disregard of the controlling law or the credible evidence in the

 2   record.” Black's Law Dictionary 622 (9th ed. 2009).

 3           “[A] motion for reconsideration should not be granted, absent highly unusual

 4   circumstances, unless the district court is presented with newly discovered evidence, committed

 5   clear error, or if there is an intervening change in the controlling law.” Marlyn Natraceuticals,

 6   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009). A motion for

 7   reconsideration should not be used to ask a court to rethink what the court had already thought

 8   through — rightly or wrongly. Defenders of Wildlife v. Browner, 909 F.Supp. 1342, 1351 (D.

 9   Ariz. 1995). Mere disagreement with a previous order is an insufficient basis for reconsideration,

10   and reconsideration may not be based on evidence and legal arguments that could have been

11   presented at the time of the challenged decision. Haw. Stevedores, Inc. v. HT & T Co., 363 F.

12   Supp. 2d 1253, 1269 (D. Haw. 2005). “Whether or not to grant reconsideration is committed to

13   the sound discretion of the court.” Navajo Nation v. Confederated Tribes & Bands of the Yakima

14   Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003).

15          Although filed as a “motion for reconsideration,” Plaintiff does not actually seek

16   reconsideration of the Court’s prior rulings and in fact, acknowledges that he “cannot simply

17   include the County” as a party. Dkt. 78 at 2. Rather, Plaintiff now makes a new motion to amend

18   his complaint to include a different party, Harry Parker. Id. The record shows however, that

19   Plaintiff knew, at the very least in September 2019, the identity of Corrections Lieutenant Harry

20   Parker and his role in reviewing and preserving jail security video at the Snohomish County Jail

21   (specifically including the August 30, 2018 video of the alleged incident of excessive force). See

22   Dkt. 31, Declaration of Harry Parker. At that time, Deputy Parker confirmed that the video was

23   not preserved, the video was automatically recorded over sixty days later, and although Plaintiff



     ORDER DENYING MOTION FOR
     RECONSIDERATION - 2
 1   submitted two grievances indicating he wished for the video to be saved, the grievances were not

 2   brought to Deputy Parker’s attention. Id., pp. 2-3.

 3          Despite this knowledge, Plaintiff provides no explanation for not seeking leave to amend

 4   to name Harry Parker as a defendant at any time over the past six months (even though he sought

 5   leave to amend for a different reason in October 2019. See Dkt. 42). Plaintiff also provides no

 6   explanation for not seeking discovery, or an extension of the discovery deadline, “to obtain all

 7   discovery documents,” nor does he explain why the discovery he has received is insufficient.

 8          Because Plaintiff has not shown manifest error or new facts or legal authority, the motion

 9   for reconsideration (Dkt. 78) is DENIED.

10          DATED this 18th day of March, 2020.

11

12                                                         A
                                                           BRIAN A. TSUCHIDA
13                                                         Chief United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION FOR
     RECONSIDERATION - 3
